DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on January 5, 2021 is acknowledged. Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster (CH 705 721 A2).
Regarding Claim 1, Armbruster discloses an injection molding device for the production of multi component injection molded products (paragraph [0001]), comprising: an injection mold with a middle mold part arranged in a first direction between a first outer mold part and a second outer mold part (paragraph [0010] l. 93-94 The middle part and the second mold half are arranged to be linearly displaceable relative to the first mold half in a first direction, wherein the first outer mold part and the second outer mold part are arranged to be linearly movable with respect to the middle mold part in the first direction) between an open position and a closed position of the injection mold (paragraph [0014] l. 174-175 These are linearly displaceable relative to the central part in a longitudinal direction of the injection molding device perpendicular to the axis of rotation of the central part) (paragraph [0010] l. 98-100 opening and closing device mold half moved twice as far as center par central part between first and second mold half), wherein the middle mold part is arranged to be turnable about a rotation axis (paragraph [0010] central part rotatable about an axis) and comprises at least one side face which comprises at least one first cavity suitable to temporarily receive a first component (paragraph [0010] l. 100-101 middle part has four identical core sides comprising at least two types cavity halves A and B paragraph [0014] l), wherein the first cavity at least in the closed position of the injection mold communicates with a first cavity half of a second cavity (paragraph [0010] l. 101-103 halves A and the second cavity halves B are arranged in a specific relationship or in a specific pattern to one another), and wherein the first and/or the second outer mold part comprises a second cavity half of the second cavity, which in a closed position of the injection mold interacts with the first cavity half to form the second cavity (Fig. 3 paragraphs [0011] [0020] first cavity halves – 9 first side surface – 8 central part – 2 first mold half – 3 third cavity halves – 11)  suitable to receive a liquefied first plastic material to form a second component interconnected to the first component of the multi-component injection molded product (paragraph [0012] l. 145-147, l.149-150 In this position, the first parts A are operatively connected to the second parts B).
Regarding Claim 10, Armbruster discloses all the limitations of Claim 1 and Armbruster further discloses that the injection molding device further comprises a handling system that is interconnected to the injection mold by which the first component is inserted into and/or removed from the first cavity (paragraph [0013] l. 157-158 the first parts A and. B removed by means of a handling system).
Regarding Claim 12, Armbruster discloses all the limitations of Claim 10 and Armbruster further discloses that during production the handling system interacts with the side face arranged at an angle of 90° with respect to the side faces under production (paragraph [0014] l. 197-199 grippers can rotate with the central part at a 90° position). 
Regarding Claim 13, Armbruster discloses all the limitations of Claim 1 and Armbruster further discloses a first cavity half of a third cavity is arranged adjacent to the first cavity half of the second cavity and which interacts in a closed position of the injection mold with a second cavity half of the third cavity arranged in the second outer mold part, (paragraph [0011] l. 108-113 The first cavity halves A are designed in such a way that, in the closed position, they can be joined at least with the third cavity halves A 'of the first mold half (1st 110 Injection station) cooperate and form at least one first mold cavity (cavity). The second cavity halves B are designed in such a way that, in the closed position, they can be joined at least with the fourth cavity halves B 'of the second mold half (2nd Injection station) cooperate and form at least one second mold cavity (cavity) wherein the third cavity can receive a liquefied second plastic material to form a third component of the multi component injection molded product).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (CH 705 721 A2)  as applied to Claim 1 above, and further in view of Boucherie (US 2001/0033875).
Regarding Claim 2, Armbruster discloses all the limitations of Claim 1 however does not disclose a cavity module.
In the same field of endeavor, Boucherie discloses a tool for injection molding of toothbrushes which comprises two mold parts which can be moved relative to each other and together constitute four groups of parallel mould cavities (abstract) and further comprises a carrier arm which is rotatable around an axis (paragraph [0005]). One of the mold parts comprises a recess for each group of mold cavities with a cavity module (mold insert) being insertable into the recess (Fig. 1 paragraphs [0005] [0012] mold inserts – 24 mold cavities – 12, 14, 16, 16) with at least one first cavity is at least partially arranged between a first side plate and a second side plate of a cavity module (Fig. 1 paragraph [0010] section – 22 formed in a mold insert – 24 matingly inserted into recess – 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster to incorporate the disclosure of Boucherie whereby an injection molding device for production of multi-component produce comprising a first and second outer mold part that are arranged to linearly movable with respect to a middle mold part as to open and closed positions with a first and second cavities with first and second cavity halves in communication with each other in order to receive liquefied first plastic material to form a second component interconnected to the first component of an injection molded product, to further consider a cavity module with a first and second side plate where a first cavity is at least partially arranged between. One with ordinary skill in the art would be motivated to include this feature because this makes it possible to arrange many mold cavities in a space-saving way (paragraph [0006]).
Regarding Claim 3,  the combination of Armbruster and Boucherie disclose all the limitations of Claim 2 and Boucherie further discloses that the injection molding device further comprises that at least one cavity module is arranged to be at least partially separable from the middle mold part (paragraph [0002] After injection of the first plastics component the mold inserts with the molded blanks adhering thereto are lifted from the mold cavities and placed in the mold cavities of the other pair of groups, for injection of the second plastics component).
Regarding Claim 4, the combination of Armbruster and Boucherie disclose all the limitations of Claim 3 and Boucherie further discloses that the injection molding device further comprises that the middle mold part comprises at least one recess that can receive the at least one cavity module during production (paragraph [0005] mold insert being insertable into the recess).
Regarding Claim 5, the combination of Armbruster and Boucherie disclose all the limitations of Claim 4 and Boucherie further discloses that during production a number of the cavity modules are arranged outside of the middle mold part (paragraph [0002] After injection of the first plastics component the mold inserts with the molded blanks adhering thereto are lifted from the mold cavities and placed in the mold cavities of the other pair of groups, for injection of the second plastics component).
Regarding Claim 6, the combination of Armbruster and Boucherie disclose all the limitations of Claim 5 and Boucherie further discloses the number of cavity modules is higher than the number of recesses in the middle mold part (paragraph [0014] During molding the next set of base bodies in the mold cavities…are provided with the second one [set of base bodies] of the plastics component by means of injection molding).
Regarding Claim 7, the combination of Armbruster and Boucherie disclose all the limitations of Claim 3 and Armbruster further discloses that a first cavity half of the second cavity is at least partially arranged in the side plate of the cavity module and in a closed position communicates with the first cavity (paragraph [0011] The second cavity halves B are designed in such a way that, in the closed position, they can be joined at least with the fourth cavity halves B 'of the second mold half (2nd Injection station) cooperate and form at least one second mold cavity (cavity)).
Regarding Claim 8, the combination of Armbruster and Boucherie disclose all the limitations of Claim 2 and while Boucherie further discloses that at least one side plate of the cavity module is interconnected to the middle mold part (paragraph [0010] (Fig. 1 paragraph [0010] section – 22 formed in a mold insert – 24 matingly inserted into recess – 26) and Armbruster discloses, that in the mold cavity, the second side plate is arranged to be movable with respect to the first side plate between an open and a closed position (paragraph [0015] l. 217-222 opening and closing: transporting the first parts into the area of a second parting plane of the injection molding device, the first parts adhering to the first cavity halves being transported together with them into the second parting plane; the first parts being positioned in the area of the second parting plane in the recesses provided for this purpose in a second mold half).
Regarding Claim 9, the combination of Armbruster and Boucherie disclose all the limitations of Claim 8 and Armbruster further discloses that second side plate is arranged to be rotatable about a hinge axis and/or arranged in a translational manner with respect to the first side plate of the related cavity module (paragraph [0006] l. 52-57 discloses a background reference WO2010 / 128072 which discloses a device for producing hinge fasteners made of plastic. The device has a prismatic central block, which is rotatable about an axis of rotation and which is arranged between a first and a second mold plate and can be moved in a first direction relative to this).
Regarding Claim 11, Armbruster discloses all the Claim 10 and while is discloses a first cavity in a closed position in communication with a first cavity half of a second cavity, it does not disclose a cavity module.
In the same field of endeavor, Boucherie discloses a cavity module with a first cavity wherein a handling system comprises means to open and/or close it (paragraph [0014] when the tool is open, the mold inserts – 24 are lifted carrier arm – 30 mold inserts – 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster to incorporate the disclosure of Boucherie whereby an injection molding device for producing of multi-component products comprises a handling system used to remove first and second component parts would also consider that this handling system could equally be used to open and close a cavity module (insert). The one with ordinary skill in the art would be motivated because when the tool is open, the mold inserts – 24 are lifted and the parts are removed and the next set of parts that are simultaneously molded are lifted, turned about by rotation and placed in the mold cavities of the next inserts (paragraph [0014]). 
Regarding Claim 14, Armbruster discloses all the Claim 13 and while it discloses that the third cavity is at least partially integrated into at least partially integrated parts (paragraph [0011] l. 108-113 The first cavity halves A are designed in such a way that, in the closed position, they can be joined at least with the third cavity halves A 'of the first mold half (1st 110 Injection station) cooperate and form at least one first mold cavity (cavity), and are integrated into the cavities and/or the side face of the middle mold part  (paragraph [0012] l. 143-143 are in a parking position in the recesses provided for this purpose in the second mold half while adhering to the central part), it does not disclose a cavity module.
In the same field of endeavor, Boucherie discloses a cavity module whereby one of the mold parts comprises a recess for each group of mold cavities with a cavity module (mold insert) being insertable into the recess (Fig. 1 paragraphs [0005] [0012] mold inserts – 24 mold cavities – 12, 14, 16, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster to incorporate the disclosure of Boucherie whereby an injection molding device with a third cavity integrated into the cavities of the middle mold part (central part) would also consider the cavity module of Boucherie which is arranged (inserted) into the middle mold part. One with ordinary skill in the art would be motivated to do this because mold cavities of one of the groups components are arranged so as to be in alignment with those of the other one of the of components (paragraph [0011]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (CH 705 721 A2)  as applied to Claim 1 above, and further in view of Ebner (US 2010/0117440).
Regarding Claim 15, Armbruster discloses all the limitations of Claim 1 but is silent as to the mold part comprising cutting means.
In the same field of endeavor, Ebner teaches an injection molding machine that manufactures brushes and whereby the first and/or the second outer mold part comprises cutting means to trim the first component (Fig. 1 paragraph [0034] [0036] prior to entering the injection molding machine; at a processing station – 12c, the ends of the profiled bristle field (first component bristle bundles – 7) are cut to the same length. Moreover, the Examiner is interpreting the cutting means of the instant application to a blade as discerned in Figure 1 reference number – 29 (paragraph [0015] Claim 15) and Ebner also teaches a blade cutting means- See Figure 1 paragraph [0034] processing station – 12c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster to incorporate the disclosure of Ebner whereby an injection molding device with first, second and middle mold parts with cavities for forming multiple components of a molded product would also consider, that with a certain set of components, would provide a cutting means to trim the first component. One with ordinary skill in the art would be motivated because in the case of manufacturing brushes the bristles can be cut to a uniform length (paragraph [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742